Citation Nr: 1705304	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2. Entitlement to service connection for broken ribs.

3. Entitlement to service connection for a back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 1988 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from the October 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office.

In November 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in June 2015 and February 2016.

The issue of entitlement to service connection for an acquired psychiatric disorder    is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against a finding that the Veteran has a current rib disability that is related to service. 

2.  The preponderance of the probative evidence is against a finding that the Veteran has a current back disability that is related to service.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a rib disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing service connection for a back disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, social security administration (SSA) records, and VA examination report are of record, as is a transcript of the Veteran's Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board acknowledges that no medical examination or opinion was obtained            in regards to the claims for service connection for a back disability.  However, as there is no competent and credible evidence of a back injury in service or competent evidence suggesting a relationship between his back pain and service, no examination or opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting where the Board makes a finding that lay evidence regarding an in-service event or injury      is not credible a VA examination is not required).  Additionally, a mere conclusory generalized lay statement that an in-service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examination and/or opinion is not necessary to decide the claim of entitlement to service connection for a back disability.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to identify treatment providers and provide release forms for private treatment in a March 2016 letter, but he       did not respond.  Additionally, VA medical records were obtained, as were SSA records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, shall be presumed to have been incurred in service, even though there is    no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a current broken rib disability and low back disability which began after he was shoved into the capstan by a fellow service member as he was getting on an aircraft carrier.  Further, the Veteran states that the push was more like a kick to the back by the service member's steel-toed boot.  The Veteran reports that when he hit the capstan, he fractured some of his ribs and felt something snap in his back.

Service treatment records are negative for complaints or findings concerning a back injury or back pain.  The records do show the Veteran sought treatment for tenderness and pain to his left chest/ribs on several occasions in May 1987 and in March 1988.  Objective findings in his first May 1987 treatment indicated there was no redness, deformity or edema and that the Veteran had good range of motion. Further, objective findings during his second May 1987 treatment indicated tenderness and ecchymosis left anterior-lateral chest wall.  However, no deformities were found on palpitation.  In March 1988, the Veteran sought treatment due to sore ribs on his left side.  On examination, no deformity was noted on palpitation of the lateral aspect of the chest with breathing and the Veteran was assessed with a contusion to the left ribs.  Upon his separation examination in March 1988, the Veteran stated that he was in good health and on no medications.  Also, he specifically checked that he did not have    pain or pressure to the chest, trouble sleeping, arthritis, bone or joint deformity, broken bones, or recurrent back pain on the associated report of medical history.  The separation examination revealed normal evaluation of the chest and back, and chest  x-ray was noted to be normal.  A report of medical history completed in November 1990 also showed the Veteran denying recurrent back pain, bone or joint deformity, broken bones, arthritis, and chest pain or pressure.  Physical examination at that time revealed no pertinent abnormalities. 

Following service, VA treatment records dating from 2000 through 2003 reveal    no complaints concerning back or rib pain.  A June 2000 VA treatment record indicated there was no weakness, stiffness or muscle cramps and the chest examination was normal, without masses, tenderness, or other abnormalities. In April 2002, he denied back pain on a review of systems.  In December 2003, the Veteran referenced significant pain related to a back injury, and subsequent records noted the Veteran had suffered a back and neck injury in a bus accident in June 2003.

In March 2013, the Veteran underwent a VA examination for his rib claim.          He reported the history of the injury in service, and stated that currently he        had been to the emergency room at Proctor hospital a couple of times for rib      pain in approximately June or July of 2012 and February 2011, and given pain medication.  He stated he had been to his primary care providers with left-sided rib pain in April or May of 2012, but the examiner noted there were no records of chest wall pain in VA treatment records. The Veteran reported that his "busted ribs" never healed. Following examination, the examiner diagnosed him with old healed left lateral sixth through ninth rib fractures.  The VA examiner opined that the rib condition was less likely than not incurred in or caused by service.  The examiner noted that since these are old healed fractures, that without medical records, it was not possible to rule out fractures and injuries to the chest wall     that could have occurred due to the injuries suffered   since the Veteran's release from service, including when he was involved in the bus accident.  As this opinion was provided following review of the claims file, to include the medical and      lay evidence of record, and provided an adequate rationale for the conclusions reached, the Board finds the opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion is also consistent with the Veteran's  1988 and 1990 service examinations, wherein the Veteran denied bone or joint abnormalities and chest pain, and physical examinations were normal.  The opinion is also consistent with the VA treatment records from 2000 to 2003 which revealed no complaints or findings concerning rib or chest pain.

Turning to the back condition, while the Veteran reports he suffered a back injury    at the same time he injured his ribs in service, the Board finds such assertion is not reliable or persuasive.  In this regard, the Veteran did seek treatment for his ribs during service.  Had he suffered a back injury at the same time, he likely would have mentioned that at the time he presented for the rib pain.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, he sought treatment for other orthopedic complaints during service, as well as treatment for other common conditions such as cold symptoms and a rash, suggesting that he did seek treatment when not feeling well.  Additionally, he denied recurrent back pain on his reports of medical history in 1988 and 1990.  The first mention of back pain in any medical record was in December 2003, when he noted he suffered a back injury, ultimately attributed by the Veteran to a bus accident in June 2003.  Thus, the Veteran's current contention of suffering a back injury in service that is associated with a current back disability is simply not persuasive or probative.     See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Furthermore, while treatment records do note the Veteran suffers from back pain, the records do not reflect a diagnosis of a back disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Veteran believes he has a current rib and back condition that is due to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the rib and back pain are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and/or etiology of his current conditions is not competent medical evidence.  The Board finds medical evidence of record to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the probative evidence is against a finding that the Veteran has current rib and back conditions that are related to service.  Accordingly, the claims for service connection are denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against both claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

1. Service connection for broken ribs condition is denied.

2. Service connection for back condition is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

VA treatment records from July 2007 denote a diagnosis of dysthymia.  Further, VA treatment records added to the record since the most recent examination also reflect a diagnosis of anxiety disorder.  In light of this, the Board finds that remand for a new VA examination is warranted to address these diagnoses. 

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dated from March 2016 to present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.
2. After the above development has been completed to   the extent possible, schedule the Veteran for VA psychiatric examination.  The claims file must be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide all appropriate diagnoses and address all diagnoses of record.  Then, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, to include dysthymia and anxiety, arose during service or is otherwise related to service.  The examiner should explain why or why not.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


